Name: Commission Regulation (EC) No 482/2002 of 15 March 2002 deciding not to accept tenders submitted under the 21st partial invitation to tender pursuant to Regulation (EC) No 690/2001
 Type: Regulation
 Subject Matter: health;  trade policy;  animal product;  prices
 Date Published: nan

 Avis juridique important|32002R0482Commission Regulation (EC) No 482/2002 of 15 March 2002 deciding not to accept tenders submitted under the 21st partial invitation to tender pursuant to Regulation (EC) No 690/2001 Official Journal L 075 , 16/03/2002 P. 0034 - 0034Commission Regulation (EC) No 482/2002of 15 March 2002deciding not to accept tenders submitted under the 21st partial invitation to tender pursuant to Regulation (EC) No 690/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2),Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as last amended by Regulation (EC) No 2595/2001(4), and in particular Article 3(1) thereof,Whereas:(1) In application of Article 2(2) of Regulation (EC) No 690/2001, Commission Regulation (EC) No 713/2001 of 10 April 2001 on the purchase of beef under Regulation (EC) No 690/2001(5), as last amended by Regulation (EC) No 433/2002(6), establishes the list of Member States in which the tendering is open for the 21st partial invitation to tender on 11 March 2002.(2) In accordance with Article 3(1) of Regulation (EC) No 690/2001, where appropriate, a maximum purchase price for the reference class shall be fixed in the light of the tenders received, taking into account the provisions of Article 3(2) of that Regulation. However, in accordance with Article 3(3) of Regulation (EC) No 690/2001 a decision may be taken to make no award.(3) Following the examination of tenders submitted under the 21st partial invitation to tender and taking into account the current state of the market for cow meat, as well as the limited residual quantity available under the Regulation concerned, no award should be made.(4) Due to the urgency of the support measures, this Regulation should enter into force immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1No award shall be made against the 21st partial invitation to tender opened pursuant to Regulation (EC) No 690/2001.Article 2This Regulation shall enter into force on 16 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 95, 5.4.2001, p. 8.(4) OJ L 345, 29.12.2001, p. 33.(5) OJ L 100, 11.4.2001, p. 3.(6) OJ L 67, 9.3.2002, p. 4.